UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington , D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1, 2013 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO Commission file number 0-20388 LITTELFUSE, INC. (Exact name of registrant as specified in its charter) Delaware 36-3795742 (State or other jurisdiction (I.R.S. Employer Identification No.) of incorporation or organization) 8755 W. Higgins Road, Suite 500 Chicago, Illinois (Address of principal executive offices) (Zip Code) (773) 628-1000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [X]Accelerated filer [ ]Non-accelerated filer [ ]Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of April 26 , 2013, 22,106,477 shares of common stock, $.01 par value, of the registrant were outstanding. EXPLANATORY NOTE Littelfuse, Inc. (“we” or the “company”) is filing this report on Form 10-Q/A because the Audit Committee of the Board of Directors (the “Committee”) approved, on February 4, 2014, management’s recommendation that the company’s previously issued financial statements included in the company’s quarterly report on form 10-Q for the fiscal quarter ended March 30, 2013, and filed on May 3, 2013 (“Original Form 10-Q”), should no longer be relied upon because of an error resulting from the treatment of tax deductions related to the company’s write-off of its investment in Shocking Technologies, Inc. The tax deductions were determined to be a capital loss for tax purposes, instead of an ordinary loss as the company had previously determined in consultation with a third party expert. The impact of correcting this error is to record a charge to income tax expense of $3.3 million relating to the company’s first fiscal quarter ended March 30, 2013. As a result, the income tax expense recorded by the company in the first quarter of fiscal 2013 was understated by $3.3 million, producing an overstatement of net income of $3.3 million . The error was discovered in connection with the annual audit of the company for its fiscal year ended December 28, 2013. On February 4, 2014, the Committee approved management’s recommendation that the company restate its financial statements for the three months ended March 30, 2013, by filing on this Form 10-Q/A an amendment to the Original Form 10-Q. Prior to the February 4, 2014, determination, management and the Audit Committee discussed these matters with Ernst & Young LLP, the company’s independent registered public accounting firm. The company filed an Item 4.02 current report on Form 8-K on February 5, 2014, relating to this matter. The company believes the restatement constitutes a material weakness and that its disclosure controls and procedures were not effective as of the end of the period covered by the Original Form 10-Q. Management has commenced steps to remediate the material weakness associated with the income tax valuation allowance misstatement. For more information on the material weakness and our remediation efforts, please see “Item 4 – Controls and Procedures” of this Form 10-Q/A. This report on Form 10-Q/A restates in its entirety the Original Form 10-Q. The following sections of the Original Form 10-Q have been restated: Item 1 of Part I, Financial Statements, Item 2 of Part I, Management’s Discussion and Analysis of Financial Condition and Results of Operations, and Item 4 of Part I, Controls and Procedures . Specifically the following sections have been restated or added: Condensed Consolidated Balance Sheets, Consolidated Statements of Net Income, Consolidated Statements of Comprehensive Income Consolidated Statements of Cash Flows, Note 1. Basis of Presentation Note 9. Earnings Per Share Note 11. Income Taxes Note 15. Subsequent Event, and Note 16. Restatement. The company has also restated the signature page, the certifications of our Chief Executive Officer and Chief Financial Officer in Exhibits 31.1, 31.2, and 32.1, and the financial statements formatted in Extensible Business Reporting Language (XBRL) in Exhibits 101. No other sections were affected . For more information about the restatement and the related disclosure controls and procedures matters, please see Littelfuse’s Current Report on Form 8-K (Item 4.02) filed on February 5, 2014. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements. Page Condensed Consolidated Balance Sheets as of March 30, 2013(unaudited, restated) and December 29, 2012 1 Consolidated Statements of Net Income for the three monthsended March 30, 2013(unaudited, restated) and March 31, 2012 (unaudited) 2 Consolidated Statements of Comprehensive Income for the three months ended March 30, 2013 (unaudited, restated) and March 31, 2012(unaudited) 3 Consolidated Statements of Cash Flows for the three monthsended March 30, 2013 (unaudited, restated) and March 31, 2012 (unaudited) 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 15 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 18 Item 4. Controls and Procedures. 19 PART II - OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 20 Item 4. Mine Safety Disclosures 20 Item 5. Other Information 20 Item 6. Exhibits 21 Signatures 22 PART I – FINANCIAL INFORMATION Item 1. Financial Statements LITTELFUSE, INC. Condensed Consolidated Balance Sheets (In thousands of USD, except share amounts) March 30, 2013 December 29, 2012 (Unaudited, restated) Assets Current assets: Cash and cash equivalents $ $ Short-term investments — Accounts receivable, less allowances Inventories Deferred income taxes Prepaid expenses and other current assets Assets held for sale Total current assets Property, plant and equipment: Land Buildings Equipment Accumulated depreciation ) ) Net property, plant and equipment Intangible assets, net of amortization: Patents, licenses and software Distribution network Customer lists, trademarks and tradenames Goodwill Investment in unconsolidated affiliate — Other investments Deferred income taxes Other assets Total assets $ $ Liabilities and Equity Current liabilities: Accounts payable $ $ Accrued payroll Accrued expenses Accrued severance Accrued income taxes Current portion of long-term debt Total current liabilities Accrued post-retirement benefits Other long-term liabilities Total equity Total liabilities and equity $ $ Common shares issued and outstanding of 22,145,423 and 22,029,446, at March 30, 2013, and December 29, 2012, respectively. See accompanying notes. 1 LITTELFUSE, INC. Consolidated Statements of Net Income (In thousands of USD, except per share amounts, unaudited) For the Three Months Ended March 30, 2013 March 31, 2012 (Restated) Net sales $ $ Cost of sales Gross profit Selling, general and administrative expenses Research and development expenses Amortization of intangibles Operating income Interest expense Impairment and equity in net loss of unconsolidated affiliate Other (income) expense, net ) Income before income taxes Income taxes Net income $ $ Net income per share (see note 9): Basic $ $ Diluted $ $ Weighted average shares and equivalent shares outstanding: Basic Diluted Cash dividends paid per common share $ $ See accompanying notes. 2 LITTELFUSE, INC. Consolidated Statements of Comprehensive Income (In thousands of USD, unaudited) For the Three Months Ended March 30, 2013 March 31, 2012 (Restated) Net income $ $ Other comprehensive income (loss): Pension liability adjustments (net of tax of $103 and $45, respectively) ) ) Unrealized gain on investments Foreign currency translation adjustments ) Comprehensive income $ $ See accompanying notes. 3 LITTELFUSE, INC. Consolidated Statements of Cash Flows (In thousands of USD, unaudited) For the Three Months Ended March 30, 2013 March 31, 2012 (Restated) Operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of intangibles Stock-based compensation Non-cash inventory charge — Excess tax benefit on share-based compensation ) ) (Gain) loss on sale of assets ) 7 Impairment and equity in net loss of unconsolidated affiliate Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) Accounts payable Accrued expenses (including post-retirement) ) ) Accrued payroll and severance ) ) Accrued taxes ) Prepaid expenses and other ) Net cash provided by operating activities Investing activities: Purchases of property, plant, and equipment ) ) Purchase of short-term investments ) ) Proceeds from sale of assets 9 21 Net cash used in investing activities ) ) FINANCING activities: Proceeds from revolving credit facility Payments of revolving credit facility ) ) Cash dividends paid ) ) Proceeds from exercise of stock options Excess tax benefit on share-based compensation Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes. 4 Notes to CONDENSED Consolidated Financial Statements (Unaudited) 1. Basis of Presentation The accompanying unaudited Condensed Consolidated Financial Statements of Littelfuse, Inc. and its subsidiaries (the “company”) have been prepared in accordance with U.S. Generally Accepted Accounting Principles (GAAP) for interim financial information, the instructions to Form 10-Q and Article 10 of Regulations S-X. Accordingly, certain information and disclosures normally included in the consolidated balance sheet, statements of net income and comprehensive income and cash flows prepared in conformity with U.S. GAAP have been condensed or omitted as permitted by such rules and regulations. In the opinion of management, all adjustments considered necessary for a fair presentation have been included. Operating results for the period ended March 30, 2013 are not necessarily indicative of the results that may be expected for the year ending December 28, 2013. For further information, refer to the company’s consolidated financial statements and the notes thereto incorporated by reference in the company’s Annual Report on Form 10-K for the year ended December 29, 2012. The company evaluated subsequent events through the date of its financial statements when filed with the Securities and Exchange Commission (“SEC”). Restatement of Financial Statements We account for the correction of an error in our previously issued financial statements in accordance with the provisions of ASC Topic 250, Accounting Changes and Error Corrections . In accordance with the disclosure provisions of ASC Topic 250, when financial statements are restated to correct an error, an entity is required to disclose that its previously issued financial statements have been restated along with a description of the nature of the error, the effect of the correction on each financial statement line item and any per share amount affected for each prior period presented, and the cumulative effect on retained earnings or other appropriate component of equity or net assets in the statement of financial position, as of the beginning of the earliest period presented. See Note 16. 2. Reclassifications and Adjustments As disclosed in the Annual Report on Form 10-K for the year ended December 29, 2012, the company determined that in late-November 2012 it began to exercise significant influence over Shocking Technologies (“Shocking”) . Accordingly, the company began accounting for the investment in Shocking using the equity method and in accordance with ASC 323, retroactively recorded its proportional share of Shocking's operating losses, which amounted to approximately $4.0 million in 2012. See Note 6 for additional information related to Shocking. As a result of this retroactive application of the equity method, certain items in the company’s interim results reported on their 2012 Forms 10-Q have been retrospectively restated, as shown in the following tables: March 31, 2012 Consolidated Statements of Net Income and Comprehensive Income As Previously Reported Adjustment As Adjusted Impairment and equity in net loss of unconsolidated affiliate $ — $ $ Income before income taxes ) Income taxes ) Net income ) Basic Earnings per share $ $ ) $ Diluted Earnings per share $ $ ) $ Comprehensive income $ $ ) $ March 31, 2012 Consolidated Statements of Cash Flows As Previously Reported Adjustment As Adjusted Net income $ $ ) $ Impairment and equity in net loss of unconsolidated affiliate — Accrued taxes ) 5 Notes to CONDENSED Consolidated Financial Statements (Unaudited) 3. Acquisition of Businesses Accel AB On May 31, 2012, the company acquired 100% of ACCEL AB (“Accel”), a manufacturer of advanced electromechanical products, including sensors and switches primarily for the automotive industry, for approximately $23.9 million. The acquisition allows the company to expand its automotive product offering and establish a presence in the growing automotive sensor market within its Automotive business unit segment. Accel is based in Vänersborg, Sweden with a manufacturing facility located in Kaunas, Lithuania. The company funded the acquisition with available cash. The following table sets forth the purchase price allocation, as of March 30, 2013, for Accel acquisition-date net assets, in accordance with the purchase method of accounting with adjustments to record the acquired net assets at their estimated fair values. Accel AB purchase price allocation (in thousands): Cash $ Current assets, net Property, plant and equipment Other assets 7 Goodwill Distribution network Trademarks Patents and licenses Current liabilities ) $ All Accel goodwill and other assets and liabilities were recorded in the Automotive business unit segment and reflected in the Europe geographical area. The distribution network is being amortized over three to 10 years. Trademarks are being amortized over five years. Patents and licenses are being amortized over 10 years. The goodwill resulting from this acquisition consists largely of the company’s expected future product sales and synergies from combining Accel’s products with the company’s existing product offerings. Goodwill for the above acquisition is not expected to be deductible for tax purposes. As required by purchase accounting rules, the company recorded a $0.4 million step-up of inventory to its fair value as of the acquisition date. During the third quarter of 2012, as the inventory was sold, cost of goods sold included $0.4 million of non-cash charges for this step-up. Terra Power Systems, LLC On September 26, 2012, the company acquired 100% of Terra Power Systems, LLC (“Terra Power”), a U.S. manufacturer of electromechanical components including power distribution modules and fuse holders for commercial vehicle products for $10.6 million. The acquisition allows the company to strengthen its position in the commercial vehicle products market by adding new products and new customers within its Automotive business unit segment. Terra Power is based in Bellingham, Washington. The company funded the acquisition with available cash . All Terra Power goodwill and other assets and liabilities were recorded in the Automotive business unit segment and reflected in the Americas geographical area. The goodwill resulting from this acquisition consists largely of the company’s expected future product sales and synergies from combining Terra Power’s products with the company’s existing commercial vehicle product offerings. Goodwill for the above acquisition is expected to be deductible for tax purposes. 6 Notes to CONDENSED Consolidated Financial Statements (Unaudited) 3. Acquisition of Businesses, continued The following table sets forth the preliminary purchase price allocation for Terra Power acquisition-date net assets, in accordance with the purchase method of accounting with adjustments to record the acquired net assets at their estimated fair values. The preliminary purchase price allocation reflected below is based on internal estimates and is expected to be finalized in the second quarter of 2013 although further adjustments are not anticipated to be significant . Terra Power preliminary purchase price allocation (in thousands): Cash $ Current assets, net Property, plant and equipment Goodwill Other intangibles Current liabilities ) $ Pro forma financial information is not presented for the company’s business acquisitions described above due to amounts not being materially different than actual results. 4. Inventories The components of inventories at March 30, 2013 and December 29, 2012 are as follows (in thousands): March 30, 2013 December 29, 2012 Raw material $ $ Work in process Finished goods Total inventories $ $ 5. Other Investments The company’s other investments represent shares of Polytronics Technology Corporation Ltd. (“Polytronics”), a Taiwanese company. The Polytronics investment was acquired as part of the Heinrich Companies acquisition in 2004. The fair value of the Polytronics investment was €9.1million (approximately $11.6 million) at March 30, 2013 and €7.8 million (approximately $10.3 million) at December 29, 2012. Included in 2013 other comprehensive income is an unrealized gain of $1.6 million, due to the increase in fair market value of the Polytronics investment. The remaining movement was due to the impact of changes in exchange rates. 6. Impairment of Investment in Unconsolidated Affiliate During the first quarter of 2013, the company fully impaired its investment in and loan receivable from Shocking owing to their filing for Chapter 7 bankruptcy on March 12, 2013. The impairment charge of approximately $10.7 million consisted of the remaining equity method investment of $8.7 million and a $2.0 million loan receivable, and reduces the carrying value of both the investment and loan receivable to zero at March 30, 2013. The loss was recorded as a component of impairment and equity loss of unconsolidated affiliate in the Consolidated Statements of Net Income for the three months ended March 30, 2013. 7 Notes to CONDENSED Consolidated Financial Statements (Unaudited) 7. Debt The carrying amounts of debt at March 30, 2013 and December 29, 2012 are as follows (in thousands): March 30, 2013 December 29, 2012 Revolving credit facility $ $ On June 13, 2011, the company entered into a new credit agreement with certain commercial banks that provides an unsecured revolving credit facility in an amount of up to $150 .0 million, with a potential to increase up to $225 .0 million. At March 30, 2013, the company had available $55.4 million of borrowing capacity under the revolving credit agreement at an interest rate of LIBOR plus 1.250% (1.45% as of March 30, 2013). The credit agreement replaces the company’s previous credit agreement dated July 21, 2006 and loan agreement dated September 29, 2008, and, unless terminated earlier, will terminate on June 13, 2016. 8. Fair Value of Assets and Liabilities In determining fair value, the company uses various valuation approaches within the fair value measurement framework. Fair value measurements are determined based on the assumptions that market participants would use in pricing an asset or liability. Applicable accounting literature establishes a hierarchy for inputs used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. Applicable accounting literature defines levels within the hierarchy based on the reliability of inputs as follows: Level 1—Valuations based on unadjusted quoted prices for identical assets or liabilities in active markets; Level 2—Valuations based on quoted prices for similar assets or liabilities or identical assets or liabilities in less active markets, such as dealer or broker markets; and Level 3—Valuations derived from valuation techniques in which one or more significant inputs or significant value drivers are unobservable, such as pricing models, discounted cash flow models and similar techniques not based on market, exchange, dealer or broker-traded transactions. Following is a description of the valuation methodologies used for instruments measured at fair value and their classification in the valuation hierarchy. Investment in Polytronics The company holds an investment in the equity securities of Polytronics as described in Note 5. Equity securities listed on a national market or exchange are valued at the last sales price. Such securities are classified within Level 1 of the valuation hierarchy. Investment in Shocking Technologies, Inc. The company holds an investment in an unconsolidated affiliate, Shocking Technologies, Inc. (“Shocking”), as described in Note 6, for which the valuation model that was used to determine the fair value of Shocking at December 29, 2012, was a discounted cash flow model to value Shocking’s equity and then an option pricing method to allocate the equity value to the various classes of stock in Shocking’s capital structure, including Series C and common shares held by the company. Significant unobservable inputs used included an expected two years until liquidity event, a volatility of 35% and a risk free rate of 0.44%. The investment was categorized as Level 3. 8 Notes to CONDENSED Consolidated Financial Statements (Unaudited) 8. Fair Value of Financial Assets and Liabilities , continued There were no changes during the quarter ended March 30, 2013 to the company’s valuation techniques used to measure asset and liability fair values on a recurring basis. As of March 30, 2013 and December 29, 2012 the company held no non-financial assets or liabilities that are required to be measured at fair value on a recurring basis. The following table presents assets measured at fair value by classification within the fair value hierarchy as of March 30, 2013 (in thousands): Fair Value Measurements Using Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Investment in Polytronics $ $ - $ - $ Total $ $ - $ - $ The following table presents assets measured at fair value by classification within the fair value hierarchy as of December 29, 2012 (in thousands): Fair Value Measurements Using Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Investment in Polytronics $ $ — $ — $ Investment in unconsolidated affiliate — — Total $ $ — $ $ The company’s other financial instruments include cash and cash equivalents, short-term investments, accounts receivable, accounts payable and debt. The carrying amounts of cash and cash equivalents , short-term investments, accounts receivable, accounts payable and debt approximate their fair values. The company’s debt fair value approximates book value at March 30, 2013 and December 29, 2012, respectively, as the variable interest rates fluctuate along with market interest rates. 9. Earnings Per Share The company computes earnings per share using the two-class method. The two-class method includes an earnings allocation formula that determines earnings per share for each class of common stock according to dividends declared and undistributed earnings for the period. The company’s reported net earnings is reduced by the amount allocated to participating securities to arrive at the earnings allocated to common stock shareholders for purposes of calculating earnings per share. The dilutive effect of participating securities is calculated using the more dilutive of the treasury stock or the two-class method. The company has determined the two-class method to be the more dilutive. As such, the earnings allocated to common stock shareholders in the basic earnings per share calculation is adjusted for the reallocation of 9 Notes to CONDENSED Consolidated Financial Statements (Unaudited) 9. Earnings Per Share, continued undistributed earnings to participating securities to arrive at the earnings allocated to common stock shareholders for calculating the diluted earnings per share. The following table sets forth the computation of basic and diluted earnings per share under the two-class method. For the Three Months Ended (in thousands except per share amounts) March 30, 2013 March 31, 2012 (Restated) Net income as reported $ $ Less: Distributed earnings available to participating securities (9 ) (6 ) Less: Undistributed earnings available to participating securities (7 ) ) Numerator for basic earnings per share — Undistributed and distributed earnings available to common shareholders $ $ Add: Undistributed earnings allocated to participating securities 7 44 Less: Undistributed earnings reallocated to participating securities (6 ) ) Numerator for diluted earnings per share — Undistributed and distributed earnings available to common shareholders $ $ Denominator for basic earnings per share — Weighted-average shares Effect of dilutive securities: Common stock equivalents Denominator for diluted earnings per share — Adjusted for weighted-average shares & assumed conversions Basic earnings per share $ $ Diluted earnings per share $ $ 10. Restructuring During the period 2006 through 2009, the company announced closures of its facilities in Dundalk, Ireland, Irving, Texas, Des Plaines, Illinois, Elk Grove, Illinois, Matamoros, Mexico, Swindon, U.K., Dünsen, Germany, Utrecht, Netherlands, and Yangmei, Taiwan. These manufacturing and distribution center closures were part of a multi-year plan to improve the company’s cost structure and margins by rationalizing the company’s footprint, reducing labor costs and moving closer to customers. As of March 30, 2013 , all of these facility closures have been completed . Together, these initiatives have impacted approximately 946 employees and resulted in aggregate restructuring charges of $53.9 million through March 30, 2013. The company does not expect to incur any additional costs associated with these facility closures and related restructuring activities
